Atkinson, J.
1. The statement of the accused did not present the theory of involuntary manslaughter in the commission of a lawful act without due caution and circumspection; and a discussion of whether, if it had done so, the charge of the court on the theory of aceidenf (which was involved) would have been erroneous without going further and also charging as to the first-stated theory would be academic as applied to this case. Leonard v. State, 133 Ga. 435 (66 S. E. 251).
2. None of the other grounds of the motion for a new trial require a reversal. Judgment affirmed.

Ail the Justices concur, except